295 S.W.3d 555 (2009)
STATE of Missouri, Respondent,
v.
Velvet DILDINE-MARTIN, Appellant.
No. ED 91617.
Missouri Court of Appeals, Eastern District, Division One.
August 4, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 14, 2009.
Application for Transfer Denied November 17, 2009.
Rosalynn Koch, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Velvet Dildine-Martin (Defendant) appeals from the trial court's judgment and sentence after a jury convicted her of felony identity theft under section 570.223 RSMo 2000. Defendant argues that the trial court erred in denying her motion for acquittal at the close of all the evidence because the evidence was insufficient to prove the elements of the offense beyond a reasonable doubt. We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).